DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 3, 5, 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, 3 and 4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-8, 9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 8 and 13 recite the limitation "the first surfaces from both sides".  There is insufficient antecedent basis for this limitation in the claims.  Further, it is unclear to what feature “both sides” is referring, rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as the second surface being interposed between two first surfaces in circumferential direction.  Examiner suggests amending the claim to clarify the claimed invention.
Claims 2, 4, 7, 9 and 11 are also indefinite by virtue of their dependency on Claims 1, 6, 8 or 13.
Claim 6 recites the limitation "the inside of the sensor".  There is insufficient antecedent basis for “ the inside” in the claims.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “an inside of the sensor”.  Examiner suggests amending the claim as such to clarify the claimed invention.
Claim 7 is also indefinite by virtue of their dependency on Claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 9, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twerdochlib (US 8086184).
In Reference to Claim 1
Twerdochlib teaches:
A blade vibration monitoring device(10) comprising:
a rotary machine(Col 2, ll. 40-58) including a rotating shaft(70) that extends along an axis(44, axis X-X), and a plurality of moving blades(17) having moving blade bodies(12) that extend radially outward in a radial direction from the rotating shaft(clearly shown in Fig 1, the blades extend radially outward in the Y-Y, or radial direction), and shrouds(14) that are provided at tips of the moving blade bodies(Col 3, ll. 39-45) and are in contact with each other in a circumferential direction(clearly shown in Fig 1 and described at Col 3, ll. 53-56); and
a sensor(16,50) that is provided on the outside of the shroud in the radial direction to face the shroud(clearly shown in Fig 1, 2a-2c), and is configured to detect a change in an outer circumferential surface of the shroud(vibration of blade is calculated; Col 3, ll. 10-25; Col 4, l. 16 to Col 5, l. 55), wherein the outer circumferential surface of the shroud includes a first surface(outer radial surface of 14), and
a second surface(22) which is disposed to be interposed between the first surfaces from both sides in the circumferential direction(as shown in Fig 1-2c, 22 is disposed circumferentially between adjacent first surfaces of the shroud), and in which a detection signal from the sensor is different from that of the first surface(the reflected field 20’ from the target, or second surface, 22, must be different from the reflected field produced by the first surface to enable the receiver 50 and processor 18 to detect and interpret perturbations in the reflected field 20’; Col 4, ll. 32-49).
In Reference to Claim 2
Twerdochlib teaches:
The blade vibration monitoring device according to claim 1(see rejection of claim 1 above), wherein the second surface is formed such that a width in the circumferential direction gradually increases toward at least one of an upstream side and a downstream side in an axial direction(as shown in Fig 1, 2c, and 3a-3i, the circumferential width of 22 gradually increases toward an upstream and/or downstream side in the X-X, or axial direction).
In Reference to Claim 4
Twerdochlib teaches:
The blade vibration monitoring device according to claim 1(see rejection of claim 1 above), wherein the second surface is formed to have a height in the radial direction different from that of the first surface(22 can be formed as a groove in the shroud surface, thereby giving 22 a radial height different from the radial height of the first surface; Col 6, ll. 37-67).
In Reference to Claim 8
Twerdochlib teaches:
A moving blade(17) of a rotary machine(Col 2, ll. 40-58) including a rotating shaft(70) that extends along an axis(44, axis X-X) and a plurality of moving blades(17) comprising:
a moving blade body(12) that extend radially outward in a radial direction from the rotating shaft(clearly shown in Fig 1, the blades extend radially outward in the Y-Y, or radial direction); and
a shroud(14) that is provided at a tip of the moving blade body(Col 3, ll. 39-45)  and is in contact with another shroud in a circumferential direction(clearly shown in Fig 1 and described at Col 3, ll. 53-56), wherein the outer circumferential surface of the shroud includes a first surface(outer radial surface of 14), and a second surface(22) which is disposed to be interposed between the first surfaces from both sides in the circumferential direction(as shown in Fig 1-2c, 22 is disposed circumferentially between adjacent first surfaces of the shroud), and in which a boundary with the first surface is inclined toward at least one of an upstream side and a downstream side in an axial direction(as shown in Fig 1, 2c, and 3a-3i, the circumferential boundary of 22 is inclined  toward an upstream and/or downstream side in the X-X, or axial direction).
In Reference to Claim 9
Twerdochlib teaches:
The moving blade according to claim 8(see rejection of claim 8 above), wherein the second surface is formed such that a width in the circumferential direction gradually increases toward at least one of an upstream side and a downstream side in an axial direction(as shown in Fig 1, 2c, and 3a-3i, the circumferential width of 22 gradually increases toward an upstream and/or downstream side in the X-X, or axial direction).
In Reference to Claim 11
Twerdochlib teaches:
The blade vibration monitoring device according to claim 8(see rejection of claim 8 above), wherein the second surface is formed to have a height in the radial direction different from that of the first surface(22 can be formed as a groove in the shroud surface, thereby giving 22 a radial height different from the radial height of the first surface; Col 6, ll. 37-67).
In Reference to Claim 13
Twerdochlib teaches:
A rotary machine(Col 2, ll. 40-58) including a blade vibration monitoring device(10), the machine comprising:
a rotating shaft(70) that extends along an axis(44, axis X-X);
a plurality of moving blades(17) having moving blade bodies(12) that extend radially outward in a radial direction from the rotating shaft(clearly shown in Fig 1, the blades extend radially outward in the Y-Y, or radial direction), and shrouds(14) that are provided at tips of the moving blade bodies(Col 3, ll. 39-45) and is in contact with another shroud in a circumferential direction(clearly shown in Fig 1 and described at Col 3, ll. 53-56); and
a sensor(16,50) that is provided on the outside of the shroud in the radial direction to face the shroud(clearly shown in Fig 1, 2a-2c), and is configured to detect a change in an outer circumferential surface of the shroud(vibration of blade is calculated; Col 3, ll. 10-25; Col 4, l. 16 to Col 5, l. 55), wherein the outer circumferential surface of the shroud includes 
a first surface(outer radial surface of 14), and
a second surface(22) which is disposed to be interposed between the first surfaces from both sides in the circumferential direction(as shown in Fig 1-2c, 22 is disposed circumferentially between adjacent first surfaces of the shroud), and in which a detection signal from the sensor is different from that of the first surface(the reflected field 20’ from the target, or second surface, 22, must be different from the reflected field produced by the first surface to enable the receiver 50 and processor 18 to detect and interpret perturbations in the reflected field 20’; Col 4, ll. 32-49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twerdochlib in view of Twerdochlib (US 7861592), hereinafter: “Twerdochilb ‘592”.
In Reference to Claims 6-7
Twerdochlib teaches:
A blade vibration monitoring system(10) comprising:
a rotary machine(Col 2, ll. 40-58) including a rotating shaft(70) that extends along an axis(44, axis X-X), and a plurality of moving blades(17) having moving blade bodies(12) that extend radially outward in a radial direction from the rotating shaft(clearly shown in Fig 1, the blades extend radially outward in the Y-Y, or radial direction), and shrouds(14) that are provided at tips of the moving blade bodies(Col 3, ll. 39-45) and are in contact with each other in a circumferential direction(clearly shown in Fig 1 and described at Col 3, ll. 53-56); and
a sensor(16,50) that is provided on the outside of the shroud in the radial direction to face the shroud(clearly shown in Fig 1, 2a-2c), and is configured to detect a change in an outer circumferential surface of the shroud(vibration of blade is calculated; Col 3, ll. 10-25; Col 4, l. 16 to Col 5, l. 55), wherein the outer circumferential surface of the shroud includes a first surface(outer radial surface of 14);
and a calculation unit(18) that is configured to calculate a vibration amount of the shroud based on a detection signal of the sensor(Col 3, ll. 10-25 and Col 5, ll. 45-55), wherein the outer circumferential surface of the shroud includes a first surface(outer radial surface of 14), and
a second surface(22) which is disposed to be interposed between the first surfaces from both sides in the circumferential direction(as shown in Fig 1-2c, 22 is disposed circumferentially between adjacent first surfaces of the shroud), and in which a detection signal from the sensor is different from that of the first surface(the reflected field 20’ from the target, or second surface, 22, must be different from the reflected field produced by the first surface to enable the receiver 50 and processor 18 to detect and interpret perturbations in the reflected field 20’; Col 4, ll. 32-49), 
wherein the second surface is formed such that a width in the circumferential direction gradually increases toward one side in an axial direction(as shown in Fig 1, 2c, and 3a-3i, the circumferential width of 22 gradually increases toward an upstream and/or downstream side in the X-X, or axial direction), and 
wherein the calculation unit is configured to calculate the vibration amount of the shroud in the circumferential direction based on a length of time for the second surface to pass through the inside of the sensor in the radial direction(Col 7, ll. 19-49).
Twerdochlib fails to teach:
wherein the calculation unit is configured to calculate the vibration amount of the shroud in the circumferential direction based on a length of time for the first surface to pass through the inside of the sensor in the radial direction.
Twerdochlib ‘592 teaches:
An analogous blade vibration monitoring system(44) comprising a plurality of blades(12), each blade having a shroud(32) with a first surface(outer radial surface of 32) and a second surface(target, 50), a target sensor(46), and a calculation unit(58,60) that is configured to calculate the vibration amount of the shroud in the circumferential direction based on a length of time for the first surface to pass through the inside of the sensor in the radial direction(Col 4, l. 57 to Col 5, l. 36; since the calculated vibration amount is based on the target arrival time of each target, this is equivalent to the length of time for the first surface to pass through the inside of the target sensor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Twerdochilb to incorporate the teachings of Twerdochilb ‘592 by using the length of time for the first surface to pass through the inside of the target sensor as the basis for calculating the vibration amount of the shroud as both references are directed to blade vibration monitoring, and which is a simple substitution which would yield predictable results.  In this case the predictable results would be using the length of time between two points on a circumferential shroud to determine the vibration amount of the shroud.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5365663 A
Demartini; John F.
US 7341428 B2
Twerdochlib; Michael
US 5097711 A
Rozelle; Paul F. et al.

	
	The above references are cited for teaching similar blade vibration monitoring systems.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745